PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sridhara Sundaram et al.
Application No. 15/342,833
Filed: 3 Nov 2016
For: COMPOSITIONS COMPRISING IL6R ANTIBODIES FOR THE TREATMENT OF UVEITIS AND MACULAR EDEMA AND METHODS OF USING SAME
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTOIN
:
:


This is a redetermination of the patent term adjustment in response to the petition under             37 CFR 1.183, filed February 7, 2022. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On April 6, 2021, the instant application issued as Patent No. 10,968,278, with a patent term adjustment of 346 days.  The Office determined a patent term adjustment of 346 days based upon 382 days of “A” delay plus 520 days of “B” delay, reduced by 296 days of overlap between “A” and “B” delay, and 260 days of Applicant delay.  

Patentee timely filed an application for patent term adjustment on September 7, 2021, asserting that he should not have been assessed 183 days of Applicant delay because his IDS filed        April 3, 2020 contained a 37 CFR 1.704(d) statement.  The Office mailed a “REQUEST FOR INFORMATION” on December 6, 2021.  The request indicated that the IDS filed April 30, 2020 was not accompanied by a 37 CFR 1.704(d) statement, and therefore the assessment of 183 days of Applicant delay for the IDS was proper.  The request indicated that if Patentee desired to obtain the benefit of the Rule 704(d) statement, Patentee could file a petition under Rule 183, requesting waiver of the requirement that the Rule 704(d) statement accompany the IDS.

The present petition

37 CFR 1.704(d)(1) states, in part:


	

	A paper containing only an information disclosure statement in compliance with §§ 1.97 	and 1.98 will not be considered a failure to engage in reasonable efforts to conclude 	prosecution (processing or examination) of the application under paragraphs (c)(6), 	(c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item 	of information contained in the information disclosure statement:
	...
	(i) Was first cited in any communication from a patent office in a counterpart foreign or 	international application or from the Office, and this communication was not received by 	any individual designated in 1.56(c) more than thirty days prior to the filing of the 	information disclosure statement.

As set forth above, 37 CFR 1.704(d)(1) requires that that the statement accompany the IDSs filed on April 3, 2020..  However, Patentee has filed a petition under 37 CFR 1.183, requesting waiver of that requirement. 

In view thereof, the petition under 37 CFR 1.183 is GRANTED.

As a result, Patentee’s argument with respect to the April 3, 2020 IDS has been considered, and found to be persuasive.  No Applicant delay will be assessed for this IDS.

In addition, Patentee also argues that he should not have been assessed 15 days of Applicant delay under 37 CFR 1.704(c)(10), for filing a Rule 312 Amendment on February 12, 2021, in response to a Notice to File Corrected Application Papers mailed December 21, 2020.. On      June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  The rule states that a “paper expressly requested by the USPTO submitted within three months of the date of mailing or transmission of the Office action or notice requiring such…paper will not result in a reduction of the patent term adjustment.”  In view thereof, for the Rule 312 Amendment filed February 12, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 0 days.


Overall PTA Calculation
Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
382 + 520 + 0 – 296 – 62 = 544





Conclusion

Patentee is entitled to PTA of five hundred forty-four (544) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 382 + 520 + 0 – 296 – 62  = 544 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by five hundred forty-four (544) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions

Enclosure:  Copy of DRAFT Certificate of Correction




























UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,968,278
		DATED            :  April 6, 2021   
		INVENTOR(S) :  Sundaram et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 346 days.

      Delete the phrase “by 346 days” and insert – by 544 days--